—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered January 5, 1996, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial established that money was taken from charity boxes located in the kitchen cabinet of a private dwelling. The boxes had been in the house for years and had never been removed from the house during that time. When representatives from the charities came to collect the donations, they simply took the money, not the boxes. After the theft, the defendant’s fingerprint was found on one of the boxes. The owner did not know the defendant and had never given him permission to enter her home. Under the circumstances, *353the only explanation for the presence of the defendant’s fingerprint was that he left the print while burglarizing the home (see, People v Hunter, 191 AD2d 645).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Joy, Altman and Goldstein, JJ., concur.